Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/21/21.  As directed by the amendment, claims 13-19 have been canceled, and no claims have been added or canceled. Thus, claims 1-12 and 20-24 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The label Fig. 1A is not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The label “Figure 1” is in the specification but not in the drawings.
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “retaining feature” (claim 5, ln. 2) is not being interpreted under 35 USC 112(f) because the claim recites sufficient structure for the retaining feature (i.e. a post having a mushroom head).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 20, it appears as though the applicant has incorrectly copied the previous claim 20, as claim 20 was formerly an independent claim.  For the purposes of examination, claim 20 from 1/31/18 will be interpreted as the currently pending claim 20
Any remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




9.	Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al (2007/0130663).
Regarding claim 20, Lang discloses headgear for a respiratory mask (Fig. 1a, headband means for respiratory mask 2) having an adjustment arrangement (Fig. 1a, locking means 5, 6 and fixing means 7, 8 form a pair of adjustment arrangements. Figs. 5-6 depict additional embodiments of adjustment arrangements) comprising a first and a second strap that are overlapping and slideably engaged (Fig. 5a, first strap M and strap portion 18 receives a second strap for overlapping the first strap), by a pair of interlocking rails (Figs. 5a-b, a first pair of rails 16 and a second pair of rails depicted near reference character 17 interlock with one another to allow sliding between the first and second straps.  Figs. 6a-6b depict an alternative embodiment of interlocking rails).
Regarding claim 21, Lang discloses the first and second straps as made of an inelastic material ([0038] discloses the straps being made from foamed plastic via injection molding, wherein the resultant headband would be inelastic, at least to some extent).
Regarding claim 22, Lang discloses the pair of rails include a pair of inner rails and a pair of outer rails (Fig. 5a, locking structure 16 forms a pair of inner rails, with one left rail and one right rail.  Fig. 5b depicts a pair of outer rails that couple to the outside of the pair of inner rails).
Regarding claim 23, Lang discloses each of the rails including a flange configured to secure the straps together (Figs. 5a-5b, each rail forms a flange that 
Regarding claim 24, Lang discloses the adjustment arrangement including a locking geometry and a lock, configured to secure the first and second straps in a user define position (Fig. 5b, locking mechanism 17 engages with locking structure 16 to fix the bands in user define positions; see [0046]. Fig. 7 depicts an additional guide web having locking teeth and a slide locking element).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (2013/0220327) in view of Lang et al (2007/0130663).
Regarding claim 1, Barlow discloses a mask assembly (Fig. 7) comprising: a mask configured to contact a user's face and deliver gases to the user in use (Fig. 7, mask 310 contacts a user’s face and delivers as to the nostrils of the user); and a headgear configured to secure the mask to the user's face in use (Fig. 7, headgear 314), the headgear comprising: a top strap having a first strap and a second strap (Fig. 7 depicts a top strap running over the crown of the head of the user, wherein the top strap comprises two overlapping straps), wherein in use a portion of the first strap is configured to overlie a portion of the second strap such that an inner surface of the portion of the first strap faces an inner surface of the portion of the second strap (Fig. 7, a top strap overlies a second strap such that an inner surface of the top strap faces an inner surface of a second strap. Fig. 5 provides an additional view of how the two straps face each other); and an adjustment arrangement configured to connect and allow for adjustment between the first strap and the second strap (Fig. 7, adjustable connector 321 allows the adjustment of the headgear to fit the patient; see [0118] and [0143]). 
Barlow does not disclose that the adjustment arrangement comprises a pair of outer rails protruding from the inner surface of the first strap and extending along a length of the first strap and a pair of inner rails protruding from the inner surface of the second strap and extending along a length of the second strap, wherein the outer rails are configured to interlock with the inner rails such that friction between the outer rails and the inner rails allows the top strap to be slideably adjusted.
	However, Lang teaches a strap adjustment arrangement comprising a pair of outer rails protruding from an inner surface of a first strap and extending along a length of the first strap (Fig. 5b, an inner surface of a top strap has a pair of outer rails on 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top strap adjustment arrangement of Barlow to comprise a pair of outer rails protruding from an inner surface of a first strap and a pair of inner rails protruding from an inner surface of a second strap that interlocks with the first pair of outer rails as taught by Lang, as such a modification is the simple substitution of one known strap adjustment mechanism for headgear (i.e. the interlocking rails of Lang) for another known strap adjustment mechanism for headgear (i.e. the strap adjustment mechanism of Barlow) to obtain the predictable result of allowing a user to selectably adjust the size of the top strap on a headgear assembly.
	Regarding claim 2, the modified device of Barlow has the first and second straps as inelastic (Barlow, [0155], discloses that the straps can be made of a non-stretch material).
	Regarding claim 3, the modified device of Barlow has a lock coupled to one of the first and second straps, the lock configured to engage the other of the first and .
13.	Claims 4, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow in view of Lang, as applied to claim 3 above, and further in view of Lovato et al (6,219,889).
	Regarding claim 4, the modified device of Barlow has a lock for the adjustment arrangement (Lang, Fig. 5b, locking structure 16).
	The modified device does not have the lock comprising a button pivotally attached to an end of the one of the first and second straps, the button comprising a retaining feature conjured to engage the other of the first and second straps.
	However, Lovato teaches an adjustable clasp device comprising first and second straps that slidably interlock with one another (Figs. 1-3), wherein the clasp further comprises a retainer body (Fig. 1, retainer body 3) having a lock comprising a button pivotally attached to an end of one of the straps (Figs. 1 and 3 depict a tongue that serves as a type of button that is pivotally attached at portion 13), the button comprising a retaining feature configured to engage the other strap (Fig. 3, teeth 16 serve as a retaining feature configured to engage the other strap).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the lock of the modified device of Barlow to be a pivotally attached button comprising retaining teeth as taught by Lovato, as such a modification is the simple substitution of one strap locking mechanism (i.e. the locking button of Barlow) for another strap locking mechanism (i.e. the locking 
	Regarding claim 7, the modified device of Barlow has a lock for the adjustment arrangement (Lang, Fig. 5b, locking structure 16).
	The modified device does not have the lock comprising a cantilevered arm.
	However, Lovato teaches an adjustable clasp device comprising first and second straps that slidably interlock with one another (Figs. 1-3), wherein the clasp further comprises a retainer body (Fig. 1, retainer body 3) having a lock comprising a cantilevered arm (Figs. 1 and 3 depict a tongue that serves as a type of cantilevered arm that is attached at portion 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the lock of the modified device of Barlow to have a cantilevered arm as taught by Lovato, as such a modification is the simple substitution of one strap locking mechanism (i.e. the cantilevered arm of Barlow) for another strap locking mechanism (i.e. the locking structure of Lang) to obtain the predictable result of locking a sliding, adjustable mechanism on a strap.
	Regarding claim 8, the modified device of Lovato has the cantilevered arm as configured to engage notches between the inner and outer rails of the other of the first and second straps (Lovato, Figs. 2-3, tongue 15 has notches 15 that engage with corresponding notches on the complimentary strap).
	Regarding claim 11, the modified device of Barlow has a lock for the adjustment arrangement (Lang, Fig. 5b, locking structure 16).

	However, Lovato teaches an adjustable clasp device comprising first and second straps that slidably interlock with one another (Figs. 1-3), wherein the clasp further comprises a retainer body (Fig. 1, retainer body 3) having a lock comprising a flexible tooth and a slide lock (Figs. 1 and 3 depicts teeth 16 as part of a slide lock body 3), the flexible tooth configured to engage notches on the opposing strap to lock the slide lock in place (Fig. 3, teeth 16 serve as a retaining feature configured to engage the other strap and fix the retainer body 3 in place).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the lock of the modified device of Barlow to have a flexible tooth and slide lock for engaging notches on an opposing strap as taught by Lovato, as such a modification is the simple substitution of one strap locking mechanism (i.e. the flexible tooth and slide lock) for another strap locking mechanism (i.e. the locking structure of Lang) to obtain the predictable result of locking a sliding, adjustable mechanism on a strap.
Allowable Subject Matter
14.	Claims 5-6, 9-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 9-10, the prior art of record does not disclose the lock comprising a cantilevered arm and further comprising “a pull tab coupled to the cantilevered arm, the pull tab configured to be pulled to disengage the cantilevered arm from the notches” (claim 9, ln. 1-2) in combination with the remaining claim limitations.
Regarding claim 12, the prior art of record dose not disclose that the lock comprises “a gear, an end of one of the first and second straps comprises a flexible tooth, the other of the first and second straps comprises a gear profile corresponding to teeth of the gear, and the gear interacts with the flexible tooth and the gear profile” (claim 12, ln. 1-4) in combination with the remaining claim limitations.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sheppard (2011/0047674) and Lilenthal et al (2007/0245467) disclose headgear comprising a strap having a first strap and a second strap, wherein the first and second straps are adjustably overlaid on top of each other.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785